DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 12, 2020.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	
.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 and 17 are ambiguous.  It is unclear what applicant means by “wherein data related to street names on a side of a current street that is different from a direction in which a turn will occur”.  In addition, the phrase “data related to street names” lack antecedent basis.  Nowhere in the chain of dependency does applicant recite data relating to street names on side of a street, yet alone a current street.  And how does the name being different affect a direction in which a turn will occur?   Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8 – 10, 13, 14 and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0197248 A1 to Breed et al. (herein after "Breed et al.  publication").
As to claim 1,
the Breed et al. publication discloses a system comprising: 
a processor, of a vehicle (see ¶381, where the Breed et al. publication 
discloses “[a] vehicle equipped with a processor”), configured to: 
receive a plurality of data sets, from infrastructure-based transmitters, each set including data that is relevant to navigation (see Fig. 26 and ¶365, where “[t]he sources may be other vehicles on the road(s) on which the vehicle is traveling or about to or expected to travel, or infrastructure facilities, e.g., stations or transmitters”)(Emphasis added); 
determine the relevance of a given data set to a current route based on predefined parameters (see Fig. 26 and ¶366, where the Breed et al. publication “distinguishes between high priority, time-critical information of immediate relevance to operation of the vehicle and low priority, non-time-critical information of non-immediate relevance”)(Emphasis added); 
disregard data determined to be irrelevant to the current route (see Fig. 26 and ¶366, where the Breed et al. publication “distinguishes between high priority, time-critical information of immediate relevance to operation of the vehicle and low priority, non-time-critical information of non-immediate relevance”)(Emphasis added); and 
utilize non-disregarded data to enhance a navigation display by displaying navigation-related information indicated by the non-disregarded data on a navigation display (see ¶120, ¶126, ¶408 and ¶475).

As to claims 4, 5, 13 and 14,
the Breed et al. publication is considered to disclose the data includes an indicator of a traffic control feature and the traffic control data is displayed regardless of the predefined parameters.  (See ¶371 – ¶388 and ¶396.)

As to claims 8 and 17 (as best understood based on the 112(b) rejection discussed herein above),
the Breed et al. publication is considered to disclose that the predefined parameters include side-of- street and wherein data related to street names on a side of a current street that is different from a direction in which a turn will occur at the navigation instruction execution point is disregarded.

As to claims 9 and 18,
the Breed et al. publication is considered to disclose that the predefined parameters include a type of object indicated by the data and wherein the relevance determination includes contemplation of different relevance rules for different types of objects. (See ¶364 – ¶369.)

As to claim 10,
claim 10 is directed to a method but requires the same scope of limitation as claim 1.  Therefore, claim 10 is rejected for the same reason(s) as claim 1, as discussed herein above.

As to claim 19,
claim 19 is directed to a non-transitory storage medium but requires the same scope of limitation as claim 1.  Therefore, claim 19 is rejected for the same reason(s) as claim 1, as discussed herein above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 11, 12, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Breed et al. publication.
As to claims 2, 6, 11, 15 and 20,
the Breed et al. publication discloses the invention substantially as claimed, except for
the data including a business name and a street name.
Applicant should that characterizing the data with a name does not affect how the system, the method or the non-transitory storage medium of the Breed et al. publication operates.  Whether the data includes a business name, a street name or a residential name, the data is still processed the same by the Breed et al. publication.  
As such, it would have been an obvious exercise ordinary skill in the art before the time the invention was filed to modify and provide the data of the Breed et al. publication with a business name or a street name, since such modification only requires routine skill in the art.

As to claims 3 and 12,
the Breed et al. publication distinguishes between high priority, time-critical information of immediate relevance to operation of the vehicle and low priority, non-time-critical information of non-immediate relevance to the operation of the host vehicle.  (See ¶364 – ¶366.)  Distance can be used as an indication of priority.  (See ¶364.) For example, a business 2 miles away from a navigation instruction execution point can be given less priority, and thus disregarded, than a business 2 miles away.  As such, the Breed et al. publication is considered to disclose the predefined parameters including distance before a navigation instruction execution point, of the current route, wherein data related to businesses not within a distance from the navigation instruction execution point is disregarded. 

As to claim 7 and 16,
the Breed et al. publication distinguishes between high priority, time-critical information of immediate relevance to operation of the vehicle and low priority, non-time-critical information of non-immediate relevance to the operation of the host vehicle.  (See ¶364 – ¶366.)  Distance can be used as an indication of priority.  (See ¶364.) For example, a business 2 miles away from a navigation instruction execution point can be given less priority, and thus disregarded, than a business 2 miles away.  As such, the Breed et al. publication is considered to disclose the predefined parameters including distance before a navigation instruction execution point, of the current route, is to be executed, wherein data related to street names of streets not within a distance from the navigation instruction execution point is disregarded. 

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666